Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on December 20, 2021 is acknowledged.  The traversal is on the ground(s) as follows:
The first reason for the Restriction Requirement identified at page 2 paragraph 2 is: “the product as claimed can be made by another and materially different process that is not injection molding such as extrusion molding, compression molding, blow molding, rotational molding, vacuum molding, or dip molding, etc.”

Independent claim 11 and dependent claims 15, 16, and 18 have been amended to remove “injecting.” Accordingly, Applicant respectfully submits that the first reason for the Restriction Requirement is now moot. In addition, Applicant notes that although the term “injection” remains in dependent claims 7 and 17, the term was present in original claims 7 and 17 of both Groups I and II identified by the Restriction Requirement and therefore does not provide a basis for further restriction. 

The second reason for the Restriction Requirement identified at page 2 paragraph 2 is: “the process as claimed can be used to make another and materially different product that is not a cleat such as a multilayered structure for a footwear article.”

Independent claim 11 has been amended to identify that “the first molded layer and the second molded layer provide a cleat” in a manner similar to independent claim 1. Accordingly, Applicant respectfully submits that the second reason for the Restriction Requirement is now moot.

This is not found persuasive because of the reasons, inter alia, set forth below:
First, all words in a claim must be considered in judging the patentability of that claim against the prior art.  In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) cited in MPEP § 2143.03.  In the instant case, Applicant deleted the term “injecting” in claims 11, 15, 16 and 18.  However, the process claims  specifically recite, e.g., “a first mold” in claims 11 and e.g., the first mold, the single mold, and/or the mold claimed in process claims.  For example, the product as claimed can be made by another and materially different process such as extrusion molding.  See, e.g., “Types of moulding process” from Google Search or “Molding (process)” from Wikipedia cited in the Restriction Requirement (hereinafter “RR”) on October 21, 2021,  or “What type of molding process that does not require a mold” from Google Search attached.
Second, independent claim 11 has been amended to identify that “the first molded layer and the second molded layer provide a cleat” in a manner similar to independent claim 1.”  However, the product as claimed can be made by another and materially different process as set forth above. Therefore, Inventions II and I (process and product) are independent or distinct pursuant to one-way distinctness test in MPEP § 806.05(f).  Please see p. 2 et seq. of the RR.  
Third, Applicant further contended that there is no serious burden associated with performing a search and examination of all claims,
The Examiner respectfully submits that there is serious burden because one of the following applies:
a.	The Inventions I and II  have acquired a separate status in the art in view of their different classification; 
b.	The Inventions I and II have acquired a separate status in the art due to their recognized divergent subject matter; and/or 
c.	The Inventions I and II require a different field of search (e.g., searching different
classes/subclasses or electronic resources, or employing different search queries); and/or the prior

See MPEP § 802.02 and RR at pp. 2-3.
On the other hand, Applicant apparently de facto conceded that Inventions I and II are patentably distinct.  In fact, Applicant has not submitted evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Upon receiving such evidence or admission, the Examiner is ready and willing to withdraw the restriction requirement.  Please see RR pp. 3-4.
Currently, in view of the foregoing, the requirement is still deemed proper and is therefore made FINAL
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 20, 2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature(s) such as the third molded layer in claims 8-9 (see Pub. No. US 20220015504 (Pub.’504) of this application at, e.g., abstract, ¶¶ 5, 7, 43 and 46) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be 
Specification
The use of the term such as TEFLON®, which is a trade name or a mark used in commerce, has been noted in this application (see “Is TEFLON a trademark” in Google search attached). The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
2.	The disclosure is objected to because of the informalities, inter alia, each part of the claimed invention such as the third molded layer in claims 8-9 (Pub.’504 ¶¶ 5, 7, 43 and 46) should have been designated by a reference character.  See MPEP §§ 608.01(o) and (g).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 claims “a third molded layer adapted to reduce contact friction between the cleat and the pedal” and claim 9 claims “the third molded layer comprises Teflon.”  However, the drawings do not show the third molded layer and TEFLON®.  In addition, the specification describes that the third molded layer is optional (Pub.’504 ¶ 43).  It is unclear as to how the third molded layer and TEFLON® are structurally cooperative with other claimed elements such as the first and second molded layers, the cleat and the pedal in order to reduce contact friction as claimed.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	The term such as “rigid” in claim 1 or “soft” in claim 3 is a relative term which renders the claim indefinite. The term “rigid” or “soft” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and a person having ordinary skill in the art (PHOSITA) would not be reasonably apprised of the scope of the invention.  It is unclear, e.g., what range of modulus of rigidity, shear modulus, or Rockwell hardness of the material of the substrate is required in order to be considered as “a rigid substrate” or “a soft substrate.”  See Fredman v. Harris-Hub Co., Inc., 163 USPQ 397 (DC N Illinois 1969) (“Flexibility” and “rigidity" are relative terms, particularly since virtually anything will flex if enough pressure is applied to it.). 
b.	It is unclear whether claim 6 claims a Markush group or not.  If claim 6 claims the Markush group, the instant Markusk group is improper because it is not a closed group as evidenced by the open-ended term “comprises.”  Please see MPEP §§ 2117 and 2111.03. 
c.	Claim 9 contains the trademark/trade name TEFLON®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the material of the third molded layer and, accordingly, the identification/description is indefinite.  See Pub.’504 at, e.g., ¶ 5 and MPEP § 2175.
Prior Art Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102/103
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-8 and 10, as best understood, are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hsieh (US 20200062338 cited as X category reference in Applicant’s corresponding PCT/US2021/041489).
	Claim 1
Hsieh teaches a cleat (1) comprising:
a first molded layer (10, ¶ 29) comprising a rigid substrate (ultra-high hardness of polyoxymethylene (POM), id. ¶ 24), wherein the first molded layer forms a hole (see Appendix hereinafter “Ap.”) for connecting the molded layer (10) to a shoe (50, FIG. 5, ¶ 27), and wherein the first molded layer (10) is adapted to engage binding elements (21, 22, FIG. 6, ¶ 28) of a pedal (40, FIG. 6); and 
a second molded layer (31, ¶ 29) formed on a bottom portion of the first molded layer (10), the second molded layer (31) substantially conforming to a shape of a portion of the first molded layer (10) as shown in FIGS. 1-13.  Ibid. claims 1-7.
Claim 1 is anticipated by Hsieh because each and every element as set forth in the claim is found, either expressly or inherently described, in the single prior art reference Hsieh.  Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) cited in MPEP § 2131.  On the one hand, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  On the other hand, if the prior art structure is capable of performing the intended use, then, it meets the claim.  In re Casey, 370 F.2d In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).  See also In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997); In re Danly, 120 USPQ 528 (CCPA 1959); Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987) and MPEP § 2114.  Further, an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform, thus, it does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138 (CCPA 1946).  See also MPEP § 2111.04.
Alternatively, assuming arguendo that Hsieh’s first and second layers (10 and 31) are not molded layer, Hsieh expressly teaches or suggests the injection molding in order to obtain better strength of connection and a better anti-slip effect (id. ¶ 29).
It would have been obvious to the PHOSITA at the time of the filing of the application to use molding for making Hsieh’s first and second layers since it obtains better strength of connection and a better anti-slip effect as taught or suggested by Hsieh.  The use of molding for making Hsieh’s first and second layers would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  See also In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972) cited in MPEP § 2113.  
Claim 2
The second molded layer (31) forms a walking surface (FIG. 5).  In addition, the “wherein” or “whereby” clause that merely states the inherent results of limitations in the claim adds nothing to the claim’s patentability or substance. Texas Instruments Inc. v. International Trade Commission, 26 USPQ2d 1018 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (Fed. Cir. 2001); and MPEP § 2111.04.   
Claim 3
The second molded layer (31) comprises a soft substrate (e.g., rubber, ¶ 24) having friction
properties to produce traction (anti-slip) on slippery surfaces and/or a textured surface. 
Claim 4
The second molded layer (31) includes a raised portion (see FIG. 5 in Ap.); formed thereon, the raised portion adapted to impact float friction during operation.  As noted, Hsieh’s raised portion is similar to Applicant’s raised portion 224 in Applicant’s FIG. 2 (Pub.’504 ¶ 35). Thus, Hsieh’s raised portion similarly impacts float friction during operation.  See In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 139 (Fed. Cir. 1986); Titanium Metals Corp. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 778 (Fed. Cir. 1985) cited in MPEP § 2131.01.  See also In re Hutchison. 
Claim 5
The first molded layer (10) comprises (glass-filled) nylon.  Ibid. ¶¶ 24 and 30.
Claim 6
The second molded layer (31) comprises a thermoplastic polyurethane (TPU).  Ibid. ¶¶ 24 and 30.   See Fresenius USA Inc. v. Baxter International Inc., Fed. Cir., No. 2008-1306, 9/10/09 (With an element written in Markush form, “the entire element is disclosed by the prior art if one alternative in the Markush group is in the prior art” citing Schering Corp. v. Geneva Pharmaceuticals Inc., 339 F.3d 1373, 1380, 68 USPQ2d 1760 (Fed. Cir. 2003) (66 PTCJ 428, 8/8/03).  See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 782 (Fed.Cir.1985) (“It is also an elementary principle of patent law that when, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.”).
Claim 7
The first molded layer (10) and the second molded layer (31) are formed through an injection molding process.  Ibid. ¶ 29.
Claim 8
Hsieh teaches a third layer (32, FIG. 3-13, ¶¶ 23-25, 27, 30) adapted to reduce contact
 friction between the cleat (1) and the pedal (40).  As noted, Hsieh’s third layer (32) is also an anti-slip pad similarly to Hsieh’s second anti-slip pad (31).  Thus, Hsieh’s third layer (32) inherently can be formed or is capable of being formed by injection molding similarly to or in the same manner as Hsieh’s second anti-slip pad (31).  Ibid. ¶ 29. 
Claim 10
Hsieh’s cleat (1) is further adapted for use on a bicycle (¶¶ 1, 5 and 27).  The bicycle  broadly includes an exercise bicycle/cycle.  See also In re Casey, In re Otto, In re Schreiber, and In re Hutchison supra.
5.	Claim 9, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of Qi (CN 108391891 A).
Hsieh teaches the invention substantially as claimed.  However, Hsieh’s third layer (32) comprises TPU, rubber, imitation rubber or plastic instead of TEFLON® (¶¶ 24 and 30).
Qi teaches a layer at the bottom surface of the driving block (4, FIGS. 1-2, Translation (Tr.) ¶ 38 et seq.) comprising TEFLON® in order to, inter alia, prolong the service life of the driving block, strong wear resistance and corrosion resistance (Tr. ¶¶ 21 and 54-55).  As noted, TEFLON® is a well-known material as evidenced by, e.g., US 5,617,653 of Walker (id. 6:34-44, 10:28-38); US 20150366289 of Rustam et al. (id. ¶ 109); US 20210186151 of Gross (FIG. 9, id. ¶ 69); and US 5,709,954 of Lyden et al. (id. 7:57-8:30).  See MPEP § 2144.03.
inter alia, prolong the service life of Hsieh’s cleat, strong wear resistance and corrosion resistance as taught or suggested by Qi.  It is well settled that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960); Ritchie v. Vast Resources Inc. d/b/a Topco Sales, Fed. Cir., No. 2008-1528, 4/24/09; and MPEP § 2144.07.      
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
a.	Okajima (US 20190355021) teaches first, second and third members or layers (210, 220, 230, FIGS. 3-6, ¶ 65 et seq.); and
b.	Lin (WO 2012027922A1) teaches first and second substrates 10 and 20.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINH LUONG/Primary Examiner, Art Unit 3656